DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 12-22 are pending
Claims 1, 2, 4, 7, 8, 12, 15, 17, 19 and 20 have been amended
Claims 21-22 are new
Claims 10-11 are canceled
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4, 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Crespo et al US2018/0370500 (US’500) in view of Harada et al. US 2017/0136961 (US’961).

Regarding claim 1, US’500 teaches an assembly for cleaning a sensor cover according to an exemplary aspect of the present disclosure includes, among other things, a sensor provided within the sensor cover, a wiper configured to wipe the sensor cover, and a vibrating motor configured to vibrate at least one of the wiper and the sensor cover (abstract). US’500 further teaches the sensor is used for operating an autonomous vehicle by sensing environmental conditions (para. 2 and 14), which reads on a system for mitigating an obstruction associated with an autonomous vehicle, the system comprising: a first sensor coupled to the autonomous vehicle and configured to generate a first signal indicative of an environment in which the first sensor is present. LIDAR) sensor (the sensor would necessary have an outer surface/housing comprising a surface coupled to the first sensor), although this disclosure extends to other types of sensors. The sensor 14 is provided within the sensor cover 16. The sensor cover 16 is provided by a transparent material, such as plastic, glass, or a composite material, and protects the sensor 14 from exposure to environmental conditions (para. 29). Therefore, US’500 further teaches a housing comprising a surface coupled to the first sensor; a sensor window coupled to the surface and configured to provide a path through which the first sensor senses the environment, wherein the first sensor is one of a LIDAR sensor. US’500 further teaches the vibrating motors 42, 44 are responsive to instructions from the controller 32. The vibrating motors 42, 44 cause the sensor cover 16 and the wiper 34, respectively, to vibrate, which increases the ease of removal of certain types of buildup on the sensor cover 16, such as snow, ice, and mud, as examples (para. 38). Referring back to FIG. 2, the assembly 20 may include additional accessories configured to increase the ease of cleaning the sensor cover 16. In the example of FIG. 2, the wiper head 38 includes a heating element 52, which converts electricity into heat. The heating element 52 is activated in response to instructions from the controller 32. The heating element 52 increases the temperature of the wiper 34, and specifically the blade 40, which increases the ease of removing ice and snow from the sensor cover 16 (para. 41). Therefore, US’500 further teaches a vibratory actuator coupled to one or more of the sensor window to vibrate the sensor window; a heating element configured to heat the sensor window. US’500 further teaches in one example, the controller 32 obstruction mitigation controller configured to initiate activation) in a condition where ice or snow may be present, such as when an outside temperature is below 32° F (weather signal indicative of a weather condition). (0° C.). Alternatively or additionally, the controller 32 may instruct the vibrating motors 42, 44 to vibrate when the controller 32 detects increased resistance from the rotating motor 28, which may be caused due to buildup of ice or snow adjacent the sensor cover 16 (an obstruction associated with the sensor window) (para. 39). Therefore, US’500 further teaches an obstruction detection system comprising an environmental sensor configured to generate an environmental signal indicative of the environment, the obstruction detection system configured to: receive one or more of a weather signal indicative of a weather condition; and detect, based at least in part on one or more of the weather signal, an obstruction associated with the sensor window; and an obstruction mitigation controller configured to initiate activation, based at least in part on detection of the obstruction, of one or more of the vibratory actuator or the heating element to mitigate the obstruction associated with the sensor window.

US’500 does not teach the heating element disposed in the housing, coupled to one or more of the surface or the sensor window.

US’961 a camera (sensor) captures an image of objects outside a vehicle through a window (sensor window) of the vehicle (housing). An image processing unit determines whether a captured image captured by the camera is clear or blurred. A window heater to raise a temperature of a window area if the image processing unit determines that the captured image is blurred by ice or fog (abstract, para. 10 and 12). A temperature raising unit 18 is provided around the imaging area 16 in order to raise the temperature of at least the imaging area 16. For example, the temperature raising unit 18 may be a hot wire (heating wire) that generates heat in response to the electric power supplied thereto. The hot wire embodying the temperature raising unit 18 may be formed on the interior surface of the front window 12 (coupled to a sensor window) or formed inside the front window 12. The hot wire embodying the temperature raising unit 18 may be formed within the imaging area 16 by using a transparent material instead of being formed around the imaging area 16. The temperature raising unit 18 may be provided in the camera 10. For example, the temperature raising unit 18 may be a hot wire provided in the hood (cover) of the housing of the camera 10 (a heating element disposed in the housing) or may be configured to supply hot air to the imaging area 16. The temperature raising unit thus is a window heater that heats the imaging area of the window by directly generating heat in the window or by supplying heated air to the window (para. 26). Therefore, US’961 teaches providing a hot wire on a window surface inside of a housing of a camera to mitigate ice and fog to prevent blurring images that can cause driver assistance systems to fail. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’500 to include the heating element disposed in the housing, coupled to the sensor window because 


Regarding claims 2 and 4, the modified system of US’500 teaches the system for mitigating an obstruction of claim 1. US’500 further teaches the obstruction detection includes measuring the outside temperature to determine in ice or snow is present on the sensor cover (para. 39), which reads on one or more processors and memory, the memory storing instructions that when executed cause the first sensor to generate the first signal at a sensor frequency.

US’500 does not teach the memory storing instructions that when executed to cause the obstruction mitigation controller to initiate activation of the vibratory actuator based at least in part on the sensor frequency, with regard to claim 2 and one or more processors and memory, the memory storing instructions that when executed cause the obstruction mitigation controller to initiate activation of the vibratory actuator intermittently, with regard to claim 4.

However, US’500 teaches that the purpose of initiating the vibration is to effectively removing obstructions from the sensor so that the autonomous vehicle can operate safely without interruptions and uses information from the sensor assembly 12 to make decisions regarding vehicle speed, vehicle path, etc (para. 2 and 27-29), as 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’500 to include the memory storing instructions that when executed to cause the obstruction mitigation controller to initiate activation of the vibratory actuator based at least in part on the sensor frequency, with regard to claim 2 and one or more processors and memory, the memory storing instructions that when executed cause the obstruction mitigation controller to initiate activation of the vibratory actuator intermittently, with regard to claim 4 because US’500 teaches to operate the vibrations at the necessary frequency to provide optimal decision making of the vehicle operation and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

Regarding claim 8, the modified system of US’500 teaches the system for mitigating an obstruction of claim 1. US’500 further teaches The controller 32 additionally includes a processing unit and non-transitory memory for executing the various control strategies and modes of the vehicle system (para. 35), which reads on one or more processors and memory, the memory storing instructions.

The modified system of US’500 does not teach the memory storing instructions that when executed cause the obstruction detection system to compare the first signal to an Atty Docket No.: Z019-2425USLee& HayesAtty/Agent: David A. Divineexpected value of a localization signal, wherein detection of the obstruction is based at least in part on a difference between the first signal and the expected value of the localization signal.

US’961 further teaches the image processing unit 24 may determine that the captured image (first signal) is blurred if a characteristic point (expected value of a localization signal) cannot be detected in a first predetermined proportion (Ru %) or more of the plurality of segmented areas. The image processing unit 24 may determine that the captured image is blurred if the number of areas in which a characteristic point cannot be detected amounts to 50% or more. If it is determined that the captured image is blurred, the image processing unit 24 turns a blur flag "on" (detection of the obstruction is based at least in part on a difference between the first signal and the expected value of the localization signal) (para. 32).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of US’961 to include the memory storing instructions that when executed cause the obstruction detection system to compare the first signal to an Atty Docket No.: Z019-2425USLee& HayesAtty/Agent: David A. Divineexpected value of a localization signal, wherein detection of the obstruction is based at least in part on a difference between the first signal and the expected value of the localization signal because US’961 teaches it can be done to detect an obstruction in a driver assistance system and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).
	
Regarding claim 21, the modified system of US’500 teaches the system for mitigating an obstruction of claim 1. US’961 further teaches , the temperature raising wherein the sensor includes a lens and the heating element is disposed between the lens and the sensor window.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US’500 in view of US’961 as applied to claim 1 above, and further in view of Krishnan US2018/0354469 (US’469).

Regarding claim 3, the modified system of US’500 teaches the system for mitigating an obstruction of claim 1. US’500 further teaches the sensor is a LIDAR device, as discussed above, which is an image capture device that would be capable of capturing image data including identify water droplets on the sensor window.

The modified system of US’500 does not teach wherein the obstruction detection system is configured to initiate activation of the vibratory actuator at a frequency based at least in part on a size of the water droplets.

US’469 teaches a computer that includes a processor and memory storing instructions executable by the processor. The computer may be programmed to: determine debris on a sensor of a vehicle; determine an absence of an ongoing execution of a collision avoidance instruction; and based on the determinations, apply a initiate activation of the cleaning at a frequency based at least in part on a size of the water droplets.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of US’500 to include wherein the obstruction detection system is configured to initiate activation of the vibratory actuator at a frequency based at least in part on a size of the water droplets because US’469 teaches that a controller of an autonomous vehicle sensor cleaning system can used image date from the sensor to determine if the cleaning needs to be performed which would provide further assistance to the system of US’500 in maintaining accurate image data necessary for operating the autonomous vehicle and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US’500 in view of US’961 as applied to claim 1 above, and further in view of Polzer US2015/0034795 (US’795).

Regarding claim 5, the modified system of US’500 teaches the system for mitigating an obstruction of claim 1.

The modified system of US’500 does not teach wherein one or more of an active noise reduction actuator or a passive noise suppressor coupled to the surface, the active noise reduction actuator and the passive noise suppressor being configured to reduce noise generated by operation of the vibratory actuator.

US’795 teaches a suspension and vibration isolation system (abstract). US’795 further teaches when a sensing or pointing instrument is used on a mobile carrier, the performance of the instrument may be affected by the motion of the platform. Data acquired with sensors such as gravity meters, gravity gradiometers, magnetometers, induction coils, radars, lidars, accelerometers, rotation rate actuators and various optical sensor or pointing devices such as telescopes, laser trackers and rangers, and cameras may be degraded by the presence of carrier vibrations. Vibration isolation of an instrument payload from the motions of its carrier may be of critical importance in the performance of the instrument. Such effects are very important in long range airborne tracking and pointing applications, gravity and gravity gradiometry, and in airborne electromagnetic measurements (para. 7). Suspension and vibration isolation systems are commonplace and are used in a wide variety of applications in transportation and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of US’500 to include one or more of an active noise reduction actuator or a passive noise suppressor coupled to the surface, the active noise reduction actuator and the passive noise suppressor being configured to reduce noise generated by operation of the vibratory actuator because US’795 teaches that such noise reduction systems are well known in the art of operating sensors on moving vehicles and significantly improve the quality of the sensed data.

Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US’500 in view of US’961 as applied to claim 1 above, and further in view of Gao et al. US2017/0220876 (US’876).

Regarding claims 6 and 7, the modified system of US’500 teaches the system for mitigating an obstruction of claim 1.

The modified system of US’500 does not teach wherein the environmental sensor comprises the first sensor, and the obstruction mitigation controller comprises a neural network configured to identify the obstruction based at least in part on the first signal, with regard to claim 6 and wherein the obstruction detection system is configured to classify, based at least in part on the first signal, an obstruction on the sensor window, and wherein the obstruction mitigation controller is configured to initiate activation, based at least in part on classification, of one or more of the vibratory actuator or the heating element, with regard to claim 7.

US’876 teaches systems and method are provided for controlling an autonomous vehicle. A camera configured to capture an image, and a controller can execute an autonomous driving system (ADS) that classify that image (abstract). US’876 further teaches an autonomous vehicle is a vehicle that is capable of sensing its environment and navigating with little or no user input. An autonomous vehicle senses its environment using sensing devices such as radar, lidar, image sensors, and the like (para. 2). In an exemplary embodiment, the ADS is configured to control the propulsion system 120, transmission system 122, steering system 124, and braking system 126 to control vehicle acceleration, steering, and braking, respectively, without human intervention via a plurality of actuators 130 in response to inputs from the sensors of the sensor system 128, which may include GPS, RADAR, lidar, optical cameras, thermal cameras, ultrasonic sensors, and/or additional sensors as appropriate. In various embodiments, one or more instructions of the controller 134 are embodied in the ADS and, when executed by the processor 144, can classify objects in an environment within a driveable area of the autonomous vehicle. For example, the instructions can be used 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of US’500 to include wherein the environmental sensor comprises the first sensor, and the obstruction mitigation controller comprises a neural network configured to identify the obstruction based at least in part on the first signal, with regard to claim 6 and wherein the obstruction detection system is configured to classify, based at least in part on the first signal, an obstruction on the sensor window, and wherein the obstruction mitigation controller is configured to initiate activation, based at least in part on classification, of one or more of the vibratory actuator or the heating element, with regard to claim 7 US’876 teaches that using LIDAR image date to classify objects using a neural network 


Regarding claim 9, the modified system of US’500 teaches the system for mitigating an obstruction of claim 1. US’500 further teaches that multiple sensors can be used on one vehicle and the sensors are used to scan the environment for steering the vehicle to avoid objects in the environment (para.2 and 29-30). Therefore, US’500 further teaches wherein the first signal is indicative of an object detectible in the environment, and the obstruction detection system is configured to: receive a second signal from a second sensor indicative of the object.

US’500 does not teach compare the second signal to the first signal to determine a difference between the object detected by the first sensor and the object detected by the second sensor.

US’876 teaches systems and method are provided for controlling an autonomous vehicle. A camera configured to capture an image, and a controller can execute an autonomous driving system (ADS) that classify that image (abstract). US’876 further In one embodiment, processing the range information can include generating segmented objects, via a depth sensor processing module executed at the processor, based on the ranging information. The segmented objects define three-dimensional locations and dimensions of objects in vicinity of a vehicle. An object tracking module executed at the processor can determine a subset of segmented objects to be classified, and generate 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of US’500 to include compare the second signal to the first signal to determine a difference between the object detected by the first sensor and the object detected by the second sensor because .

	
Claim(s) 12, 13,15-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Crespo et al US2018/0370500 (US’500) in view of Harada et al. US 2017/0136961 (US’961).

Regarding claim 12, US’500 teaches an assembly for cleaning a sensor cover according to an exemplary aspect of the present disclosure includes, among other things, a sensor provided within the sensor cover, a wiper configured to wipe the sensor cover, and a vibrating motor configured to vibrate at least one of the wiper and the sensor cover (abstract). US’500 further teaches the sensor is used for operating an autonomous vehicle by sensing environmental conditions (para. 2 and 14), which reads on an apparatus for mitigating an obstruction associated with a sensor, the apparatus comprising: the sensor configured to generate a signal indicative of an environment in which the sensor is present. US’500 further teaches the sensor assembly 12 in this example includes a sensor 14 and a sensor cover 16. The sensor 14 is a light detection and ranging (LIDAR) sensor (the sensor would necessary have an outer surface/ housing configured to receive the sensor…a surface of the housing), although this disclosure extends to other types of sensors. The sensor 14 is provided within the sensor cover (sensor window) 16. The sensor cover 16 is provided by a transparent a housing configured to receive the sensor; a sensor window coupled to a surface of the housing and configured to provide a path through which the sensor senses the environment. US’500 further teaches the vibrating motors 42, 44 are responsive to instructions from the controller 32. The vibrating motors 42, 44 cause the sensor cover 16 and the wiper 34, respectively, to vibrate, which increases the ease of removal of certain types of buildup on the sensor cover 16, such as snow, ice, and mud, as examples (para. 38). Referring back to FIG. 2, the assembly 20 may include additional accessories configured to increase the ease of cleaning the sensor cover 16. In the example of FIG. 2, the wiper head 38 includes a heating element 52, which converts electricity into heat. The heating element 52 is activated in response to instructions from the controller 32. The heating element 52 increases the temperature of the wiper 34, and specifically the blade 40, which increases the ease of removing ice and snow from the sensor cover 16 (para. 41). Therefore, US’500 further teaches a vibratory actuator coupled to one or more of the surface or the sensor window to vibrate of the sensor window; a heating element configured to heat the sensor window. US’500 further teaches in one example, the controller 32 instructs the vibrating motors 42, 44 to vibrate when the vehicle is in a low temperature condition. For example, the controller 32 may instruct the vibrating motors 42, 44 to vibrate (obstruction mitigation controller configured to initiate activation) in a condition where ice or snow may be present, such as when an outside temperature is below 32° F (0° C.). Alternatively or additionally, the controller 32 may instruct the vibrating motors 42, 44 to vibrate when the controller 32 detection of an obstruction) (para. 39). Therefore, US’500 further teaches an obstruction mitigation controller configured to initiate activation, based at least in part on detection of an obstruction, one or more of the vibratory actuator or the heating element.

US’500 does not teach the heating element disposed in the housing and coupled to the surface or the sensor window.

US’961 a camera (sensor) captures an image of objects outside a vehicle through a window (sensor window) of the vehicle (housing). An image processing unit determines whether a captured image captured by the camera is clear or blurred. A controller activates a window heater to raise a temperature of a window area if the image processing unit determines that the captured image is blurred by ice or fog (abstract, para. 10 and 12). A temperature raising unit 18 is provided around the imaging area 16 in order to raise the temperature of at least the imaging area 16. For example, the temperature raising unit 18 may be a hot wire (heating wire) that generates heat in response to the electric power supplied thereto. The hot wire embodying the temperature raising unit 18 may be formed on the interior surface of the front window 12 (coupled to a sensor window) or formed inside the front window 12. The hot wire embodying the temperature raising unit 18 may be formed within the imaging area 16 by using a transparent material instead of being formed around the imaging area 16. The temperature raising unit 18 may be provided in the camera 10. For example, the temperature raising unit 18 may be a hot wire provided in the hood (cover)  housing of the camera 10 (a heating element disposed in the housing) or may be configured to supply hot air to the imaging area 16. The temperature raising unit thus is a window heater that heats the imaging area of the window by directly generating heat in the window or by supplying heated air to the window (para. 26). Therefore, US’961 teaches providing a hot wire on a window surface inside of a housing of a camera to mitigate ice and fog to prevent blurring images that can cause driver assistance systems to fail. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’500 to include teach the heating element disposed in the housing and coupled to the surface or the sensor window because US’961 teaches providing a hot wire on a window surface inside of a housing of a driving assistance vehicle sensor to mitigate ice and fog to prevent blurring sensor images that can cause driver assistance systems to fail and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).

Regarding claim 13, the modified apparatus of US’500 teaches the apparatus for mitigating an obstruction of claim 12. US’500 further teaches the vibrating motor 42 includes a motor 46 which rotates a shaft 48. The vibrating motor 42 further includes an eccentric mass counter weight 50 mounted to the shaft 48. As the shaft 48 rotates, the eccentric mass counter weight 50 causes vibration (para. 40). Therefore, US’500 wherein the vibratory actuator comprises one or more of a motor, an unbalanced rotational weight.

Regarding claim 15, the modified apparatus of US’500 teaches the apparatus for mitigating an obstruction of claim 12. US’500 further teaches that the environment temperature is used to determine if there is an obstruction on the sensor cover such as ice, and control the use of the vibrator, wiper and heater (para. 39), which reads on wherein the detection of the obstruction comprises one or more of: receiving, from an environmental sensor, an environmental signal indicative of an obstruction.

Regarding claim 16, the modified apparatus of US’500 teaches the apparatus for mitigating an obstruction of claim 12. US’500 further teaches that the sensor is a LIDAR sensor, which is an image capture device operable at a framerate frequency.

The modified apparatus of US’500 does not explicitly state the obstruction mitigation controller is configured to initiate activation of the vibratory actuator based at least in part on the framerate frequency. 

 However, it is noted that the applicant claimed configuration of “the obstruction mitigation controller” recites the intended use of the devices. And a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. US’500 teaches that the obstruction mitigation controller is operable for effectively mitigating obstructions on the seonsor cover and the obstruction mitigation controller” taught by the prior art and “the obstruction mitigation controller” claimed would have been the same and since the claim is directed towards a system, the system is independent of the intended use.

Regarding claim 22, the modified apparatus of US’500 teaches the system for mitigating an obstruction of claim 12. US’961 further teaches , the temperature raising unit 18 may be a hot wire provided in the hood (cover) of the housing of the camera 10 (para. 26) as discussed above. Therefor the image sensor/LIDAR of US’500 modified to include a hot wire of US’961 would include the hot wire between the cover of the LIDAR housing and the LIDAR transmitter/receiver lens, which reads on wherein the sensor includes a lens and the heating element is disposed between the lens and the sensor window.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US’500 in view of US’961 as applied to claim 12 above, and further in view of Guensel et al. US 2018/0081055 (US’055).

Regarding claim 14, the modified apparatus of US’500 teaches the apparatus for mitigating an obstruction of claim 12. US’961 further teaches the heating element is a wherein the heating element comprises one or more of a metal heating element.

US’500 does not teach a diaphragm coupling the sensor window to the surface.

US’055 teaches a sensor system with a cleaning mode for self-cleaning, a motor vehicle with a sensor system according to the invention as well as a method for cleaning an ultrasonic sensor of a sensor system (para. 1). US’055 further teaches The sensor system comprises at least one ultrasonic sensor and one control unit. The at least one ultrasonic sensor comprises a sensor housing and at least one membrane that is capable of being stimulated into vibrations having a membrane diameter. The control unit is configured for controlling the at least one membrane as well as for detecting vibrations of the at least one membrane. Further, the control unit is configured to stimulate in a measuring mode the at least one membrane into vibrations with a measuring frequency and a measuring amplitude. According to the invention the control unit is further configured to stimulate the at least one membrane in a cleaning mode into such vibrations so that the sensor housing is set into vibrations with a housing amplitude (para. 10). Therefore, US’055 teaches that membranes (diaphragm) are alternative method of vibrating an exterior sensor housing to clean it of obstructions.

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the apparatus of US’500 to include a diaphragm coupling the sensor window to the surface because US’055 teaches that membranes (diaphragm) are alternative method of vibrating an exterior sensor housing .

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harada et al. US 2017/0136961 (US’961).

Regarding claim 17, US’961 a camera (sensor) captures an image of objects outside a vehicle through a window (sensor window) of the vehicle (housing). An image processing unit determines whether a captured image captured by the camera is clear or blurred (a signal indicative of an environment in which the sensor is present). A window heater to raise a temperature of a window area if the image processing unit determines that the captured image is blurred (obstruction) (abstract) (initiating, based at least in part on the detection of the obstruction, heating of the sensor window). A temperature raising unit 18 is provided around the imaging area 16 in order to raise the temperature of at least the imaging area 16. For example, the temperature raising unit 18 may be a hot wire (heating wire) that generates heat in response to the electric power supplied thereto. The hot wire embodying the temperature raising unit 18 may be formed on the interior surface of the front window 12 (a heating element disposed within the housing to mitigate the obstruction) or formed inside the front window 12. The hot wire embodying the temperature raising unit 18 may be formed within the imaging area 16 by using a transparent material instead of being formed around the imaging area 16. The temperature raising unit 18 may be provided in the camera 10. For example, the temperature raising unit 18 may be a hot wire provided in the hood (cover) of the housing of the camera 10 (a heating element disposed within the housing to mitigate the obstruction) or may be configured to supply hot air to the imaging area 16. The temperature raising unit thus is a window heater that heats the imaging area of the window by directly generating heat in the window or by supplying heated air to the window (para. 26). Therefore, US’961 teaches a method comprising: receiving a signal generated from a sensor, the signal indicative of an environment in which the sensor is present, Atty/Agent: David A. Divinedetecting, based at least in part on the signal, an obstruction on a sensor window of a housing through which the sensor senses the environment; and initiating, based at least in part on the detection of the obstruction, heating of the sensor window by a heating element disposed within the housing to mitigate the obstruction.

Regarding claim 18, US’961 teaches the method for mitigating an obstruction of claim 17. US’961 further teaches the vehicle 2 may be provided with a temperature sensor for measuring the outside temperature, and the control unit 26 may subject the temperature raising unit 18 to temperature raising control by determining that the window is likely to be fogged when the outside temperature measured by the temperature sensor is equal to or lower than a predetermined temperature (para. 63), which reads on wherein detecting the obstruction comprises one or more of: receiving, from an environmental sensor, an environmental signal indicative of an obstruction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US’961 as applied to claim 17 above and further in view of Levinson et al. US 9,507,346 (US’346).

Regarding claim 19, US’961 teaches the method for mitigating an obstruction of claim 17. US’961 further teaches the camera is part of driver assistance system in 

US’961 does not teach wherein the sensor is disposed on an autonomous vehicle, and the method further comprises: sending the signal to a teleoperations system configured to assist with operation of the autonomous vehicle; and receiving, from the teleoperations system, a command signal configured to cause the autonomous vehicle to navigate to a vehicle service center.

US’346 teaches various embodiments relate generally to autonomous vehicles and associated mechanical, electrical and electronic hardware, computer software and systems, and wired and wireless network communications to provide an autonomous vehicle fleet as a service. More specifically, systems, devices, and methods are configured to initiate modification of trajectories (e.g., remotely) to influence navigation of autonomous vehicles (abstract). US’346 further teaches driverless cars are useful for improving safety of the occupants and people in the outside environment. A conventional driverless vehicle performs safety-critical driving functions in some conditions, but requires a driver to assume control (e.g., steering, etc.) should the vehicle controller fail to resolve certain issues that might jeopardize the safety of the occupants (col 1 line 45- col 2 line 55). Teleoperations systems are known to be useful for assisting in operating autonomous vehicles that cannot operate safely and can 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’961 to use the sensor mitigation method of US’961 with the autonomous vehicles of US’346 such that the method further includes wherein the sensor is disposed on an autonomous vehicle, and the method further comprises: sending the signal to a teleoperations system configured to assist with operation of the autonomous vehicle; and receiving, from the teleoperations system, a command signal configured to cause the autonomous vehicle to navigate to a vehicle service center because US’346 teaches driverless cars are useful for improving safety of the occupants and people in the outside environment and that it provides safe operation of an autonomous vehicle needing maintenance to a .

Claim(s) 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Crespo et al US2018/0370500 (US’500) in view of Harada et al. US 2017/0136961 (US’961).

Regarding claims 17 and 20, US’500 teaches an assembly for cleaning a sensor cover according to an exemplary aspect of the present disclosure includes, among other things, a sensor provided within the sensor cover, a wiper configured to wipe the sensor cover, and a vibrating motor configured to vibrate at least one of the wiper and the sensor cover (abstract). US’500 further teaches the sensor is used for operating an autonomous vehicle by sensing environmental conditions (para. 2 and 14), which reads on a method comprising: receiving a signal generated from a sensor, the signal indicative of an environment in which the sensor is present. US’500 further teaches the sensor assembly 12 in this example includes a sensor 14 and a sensor cover 16. The sensor 14 is a light detection and ranging (LIDAR) sensor, although this disclosure extends to other types of sensors. The sensor 14 is provided within the sensor cover (window) 16. The sensor cover 16 is provided by a transparent material, such as plastic, glass, or a composite material, and protects the sensor 14 from exposure to environmental conditions (para. 29). Therefore, US’500 further teaches the vibrating motors 42, 44 are responsive to instructions from the controller 32. The vibrating motors 42, 44 cause the sensor cover 16 and the wiper 34, respectively, to vibrate, which increases the ease of removal of certain types of buildup heating element 52, which converts electricity into heat. The heating element 52 is activated in response to instructions from the controller 32. The heating element 52 increases the temperature of the wiper 34, and specifically the blade 40, which increases the ease of removing ice and snow from the sensor cover 16 (para. 41). US’500 further teaches in one example, the controller 32 instructs the vibrating motors 42, 44 to vibrate when the vehicle is in a low temperature condition (initiating, based at least in part on the detection of the obstruction, heating of the sensor window to mitigate the obstruction, with regard to claim 17 and initiating vibration, with regard to claim 20). For example, the controller 32 may instruct the vibrating motors 42, 44 to vibrate in a condition where ice or snow may be present, such as when an outside temperature is below 32° F (0° C.). Alternatively or additionally, the controller 32 may instruct the vibrating motors 42, 44 to vibrate when the controller 32 detects increased resistance from the rotating motor 28, which may be caused due to buildup of ice or snow adjacent the sensor cover 16 (detecting, based at least in part on the signal, an obstruction on a sensor window of a housing through which the sensor senses the environment). US’500 further teaches the obstruction detection includes measuring the outside temperature to determine in ice or snow is present on the sensor cover (para. 39), which reads on wherein the sensor is configured to receive the signal indicative of the environment at a sensor frequency.

US’500 does not teach heating of the sensor window element by a heating element disposed within the housing, with regard to claim 17 the method further comprises initiating vibration, based at least in part on the sensor frequency, with regard to claim 20.

US’961 teaches a camera (sensor) captures an image of objects outside a vehicle through a window (sensor window) of the vehicle (housing). An image processing unit determines whether a captured image captured by the camera is clear or blurred. A controller activates a window heater to raise a temperature of a window area if the image processing unit determines that the captured image is blurred by ice or fog (abstract, para. 10 and 12). A temperature raising unit 18 is provided around the imaging area 16 in order to raise the temperature of at least the imaging area 16. For example, the temperature raising unit 18 may be a hot wire (heating wire) that generates heat in response to the electric power supplied thereto. The hot wire embodying the temperature raising unit 18 may be formed on the interior surface of the front window 12 (coupled to a sensor window) or formed inside the front window 12. The hot wire embodying the temperature raising unit 18 may be formed within the imaging area 16 by using a transparent material instead of being formed around the imaging area 16. The temperature raising unit 18 may be provided in the camera 10. For example, the temperature raising unit 18 may be a hot wire provided in the hood (cover) of the housing of the camera 10 (a heating element disposed in the housing) or may be configured to supply hot air to the imaging area 16. The temperature raising unit thus is a window heater that heats the imaging area of the window by directly generating heat in the window or by supplying heated air to the window (para. 26). Therefore, US’961 . 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’500 to include the sensor window element by a heating element disposed within the housing, with regard to claim 17 because US’961 teaches providing a hot wire on a window surface inside of a housing of a driving assistance vehicle sensor to mitigate ice and fog to prevent blurring sensor images that can cause driver assistance systems to fail and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).

The modified method of US’500 does not the method further comprises initiating vibration, based at least in part on the sensor frequency, with regard to claim 20.

However, US’500 teaches that the purpose of initiating the vibration is to effectively removing obstructions from the sensor so that the autonomous vehicle can operate safely without interruptions and uses information from the sensor assembly 12 to make decisions regarding vehicle speed, vehicle path, etc (para. 2 and 27-29), as discussed above. Therefore, one of ordinary skill in the art would chose to operate the vibration at any frequency necessary to provide optimal decision making of the vehicle operation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’500 to include the method further comprises initiating vibration, based at least in part on the sensor frequency, with regard to claim 20 because US’500 teaches to operate the vibrations at the necessary frequency to provide optimal decision making of the vehicle operation and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.
	

Response to Amendment

	Applicant’s amendments to independent claims 1, 12 and 17 to include subject matter regarding additional limitations to the heating element has changed the scope of claims 1, 12 and 17, and as a result, the 102 rejection of claims 1, 12 and 17 as stated in the non-final office action mailed 6-24-20 is withdrawn. Upon further consideration, a new ground(s) of rejection is made under 103 as obvious over US’500 in view of US’961 which includes both the rejection of claims 1 and 12 as stated in the non-final office action mailed 6-24-20 and additional discussion regarding the teachings of US’961 relating to the features added to claims 1 and 12. Additionally, a new ground(s) of rejection of claim 17 is made under 102 as anticipated by US’961.

Response to Arguments
Applicant’s arguments, see page 2, filed 9-23-20, with respect to the rejection(s) of claim(s) 1, 12 and 17 under 102 have been fully considered and are persuasive. The examiner agrees that the amendments filed 9-23-20 are not anticipated by US’500 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN F BERGNER/Examiner, Art Unit 1713